             Case 2:19-cv-01116-TSZ Document 17 Filed 08/20/19 Page 1 of 5



 1                                                                         HON. THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   RYAN DIAZ,
                                                            NO. 2:19-cv-01116-TSZ
10                          Plaintiff,
                                                            DECLARATION OF BENJAMIN F.
11          v.                                              JOHNS IN SUPPORT OF
                                                            PLAINTIFF'S MOTION TO
     NINTENDO OF AMERICA, INC.,                             APPOINT INTERIM CO-LEAD
12
                                                            COUNSEL
                            Defendant.
13

14          I, Benjamin F. Johns, declare as follows:

15          1.      I am a partner at the law firm of Chimicles Schwartz Kriner & Donaldson-Smith

16   LLP (“CSK&D”) in Haverford, Pennsylvania and counsel for Plaintiff Ryan Diaz (“Plaintiff”)

17   in the above-captioned action. I submit this declaration in support of Plaintiff’s Motion to

18   Appoint Interim Co-Lead Counsel. I have personal knowledge of the information contained

19   herein, and if called as a witness I could and would testify competently thereto.

20          2.      On July 19, 2019, Plaintiff filed a Complaint against Defendant Nintendo of

21   America, Inc. (“Nintendo”), on behalf of himself and a proposed class of consumers who

22   purchased the Nintendo Switch gaming system (“Switch”) and Joy-Con gaming controllers.

23   ECF No. 1. The Complaint alleges that the Joy-Cons suffer from a common defect known as


     DECLARATION OF BENJAMIN F. JOHNS IN SUPPORT OF
     PLAINTIFF'S MOTION TO APPOINT INTERIM CO-LEAD COUNSEL                TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
     (2:19-cv-01116-TSZ) - 1                                                  Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
             Case 2:19-cv-01116-TSZ Document 17 Filed 08/20/19 Page 2 of 5



 1   “drift,” which causes characters or action on the game screen to move in a direction without

 2   command by the gamer or engagement of the Joy-Con (the “Drift Defect”). The Complaint

 3   alleges that the Drift Defect renders the Switch difficult to operate, non-responsive, and

 4   otherwise unsuitable for gameplay. Id.

 5          A.      Background Information About Myself.

 6          3.      I am admitted to practice before the Supreme Courts of Pennsylvania and New

 7   Jersey and various federal courts across the country. I was admitted pro hac vice on behalf of

 8   Plaintiff in this case on July 19. ECF No. 5. I am in good standing in every court in which I

 9   have been admitted to practice, and have never been subjected to any disciplinary proceedings.

10          4.      Below is a sampling of the class actions in which I have played a significant role

11   in prosecuting over the course of my legal career:

12              In re Checking Account Overdraft Litig., No. 1:09-MD-02036-JLK (S.D. Fla.)
                 (MDL proceedings involving allegations that dozens of banks reordered and
13               manipulated the posting order of debit transactions. Settlements collectively in
                 excess of $1 billion were reached with several banks; CSK&D was a Team Leader
14               in actions against U.S. Bank ($55 million settlement) and Comerica Bank ($14.5
                 million settlement));
15
                In re Nexus 6P Products Liability Litig., No. 5:17-cv-02185-BLF (N.D. Cal.) ($9.75
16               million class action settlement in a case involving allegedly defective smartphones,
                 which received preliminary approval on May 3, 2019);
17
                Weeks et al. v. Google LLC, No. 18-cv-00801-NC (N.D. Cal.) ($7.25 million
18               settlement reached in another case involving allegedly defective smartphones, which
                 received preliminary approval on July 22, 2019);
19
                In re: Elk Cross Timbers Decking Marketing, Sales Practices and Products Liability
20               Litig., No. 15-cv-18-JLL-JAD (D.N.J.) (MDL proceeding involving allegedly
                 defective wood-composite decking, which ultimately resulted in a settlement valued
21               at approximately $20 million); and
22
                Physicians of Winter Haven LLC, d/b/a Day Surgery Center v. STERIS
                 Corporation, No. 1:10-cv-00264-CAB (N.D. Ohio) (CSK&D was sole lead counsel
23
                 in this case, which resulted in a $20 million settlement on behalf of hospitals and

     DECLARATION OF BENJAMIN F. JOHNS IN SUPPORT OF
     PLAINTIFF'S MOTION TO APPOINT INTERIM CO-LEAD COUNSEL                TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
     (2:19-cv-01116-TSZ) - 2                                                  Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
             Case 2:19-cv-01116-TSZ Document 17 Filed 08/20/19 Page 3 of 5



 1               surgery centers that purchased a sterilization device that allegedly did not receive
                 the required pre-sale authorization from the FDA).
 2
            B.      Background Information about my Firm.
 3
            5.      My law firm, CSK&D, is a leading class action firm with a national practice,
 4   having recovered billions of dollars on behalf of institutional, individual, and business clients.

 5   As further detailed in our firm resume (submitted herewith as Exhibit A), CSK&D has

 6   extensive experience litigating complex class action cases, including cases involving defective

     consumer electronics. Some of CSK&D’s significant recoveries include the following:
 7

 8              Rodman v. Safeway Inc., No. 3:11-cv-03003 (N.D. Cal.) (lead counsel in this
                 consumer class action lawsuit alleging that a large supermarket chain charged more
 9               for products sold through its online grocery delivery service than at physical stores;
                 plaintiffs obtained a judgment of $41.9 million, which was subsequently affirmed
10               by the Ninth Circuit);

11              In re Apple iPhone/iPod Warranty Litig., No. 3:10-cv-01610-RS (N.D. Cal.) ($53
                 million class action settlement on behalf of consumers who were denied warranty
12               coverage by Apple based on so-called liquid indicators, which are small pieces of
                 paper, akin to litmus paper, installed in the headphone jack and/or charging port of
13               certain iPhone and iPod touch devices);

14              Lockabey, et al. v. American Honda Motor Co., Inc., No. 37-2010-00087755-CU-
                 BT-CTL (Super Ct. San Diego) (final approval granted to a settlement that was
15               valued by the court at approximately $170 million and conferred a substantial
                 benefit on nearly 450,000 consumers); and
16
                In re Kinder Morgan Shareholders Litig., No. 06-C-801 (Dist. Ct. Kan., Div. 12)
17               (served as co-lead counsel in this case that resulted in the creation of settlement fund
                 in the amount of $200 million).
18
            6.      CSK&D maintains offices in Haverford, Pennsylvania and Wilmington,
19
     Delaware, and currently employs 18 attorneys and three paralegals. CSK&D has the resources
20
     necessary to effectively prosecute this case on behalf of Plaintiff and putative Class members.
21
     If I am appointed to a leadership position, my firm could and would devote the necessary
22
     resources to doing so.
23


     DECLARATION OF BENJAMIN F. JOHNS IN SUPPORT OF
     PLAINTIFF'S MOTION TO APPOINT INTERIM CO-LEAD COUNSEL                 TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
     (2:19-cv-01116-TSZ) - 3                                                   Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
             Case 2:19-cv-01116-TSZ Document 17 Filed 08/20/19 Page 4 of 5



 1          C.      CSK&D’ Work in Identifying and Investigating Potential Claims.

 2          7.      CSK&D has done significant work in investigating and developing potential

 3   claims of the putative Class.

 4          8.      Since filing the Complaint, CSK&D has received over 20,000 complaints from

 5   consumers related to the Drift Defect and this lawsuit. CSK&D has communicated with and

 6   gathered information from a significant number of those consumers in developing this case, and

 7   is conducting an ongoing investigation of the claims and defenses in this lawsuit. Our firm

 8   continues to speak with aggrieved consumers on a regular basis.

 9          9.      Throughout the entirety of CSK&D’s investigation, my firm has researched

10   viable claims under federal and state law on behalf of the class, as well as potential defenses

11   that Nintendo may assert. My firm has formally retained two experts—a hardware design

12   engineer and a metallurgical engineer—to inspect and perform teardowns on the controllers at

13   issue as part of the ongoing investigation and in connection with preparing an Amended

14   Complaint. My firm also prepared and sent to Nintendo a detailed evidence preservation letter

15   on July 22, 2019.

16          10.     I am confident in that my firm and our co-counsel at the Tousley Brian Stephens

17   firm can work together cooperatively and efficiently as co-lead counsel on behalf of Plaintiff

18   and the putative Class.

19          I declare pursuant to 28 U.S.C. § 1746 that the foregoing is true and correct.

20          Executed this 20th day of August, 2019. at Haverford, Pennsylvania.

21
                                                   __/s/ Benjamin F. Johns____________________
22                                                 BENJAMIN F. JOHNS

23


     DECLARATION OF BENJAMIN F. JOHNS IN SUPPORT OF
     PLAINTIFF'S MOTION TO APPOINT INTERIM CO-LEAD COUNSEL                TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
     (2:19-cv-01116-TSZ) - 4                                                  Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
               Case 2:19-cv-01116-TSZ Document 17 Filed 08/20/19 Page 5 of 5



 1
                                      CERTIFICATE OF SERVICE
 2
              I hereby certify that on August 20, 2019, I electronically filed the foregoing with the
 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to all

 4   parties registered on the CM/ECF system. All other parties (if any) shall be served in

 5   accordance with the Federal Rules of Civil Procedure.

              DATED at Seattle, Washington, this 20th day of August, 2019.
 6

 7
                                                    s/Kim D. Stephens
                                                    Kim D. Stephens
 8   6639/001/541205.1

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     DECLARATION OF BENJAMIN F. JOHNS IN SUPPORT OF
     PLAINTIFF'S MOTION TO APPOINT INTERIM CO-LEAD COUNSEL                  TOUSLEY BRAIN STEPHENS PLLC
                                                                             1700 Seventh Avenue, Suite 2200
     (2:19-cv-01116-TSZ) - 5                                                    Seattle, Washington 98101
                                                                          TEL. 206.682.5600  FAX 206.682.2992
